Smith, P. J.
(dissenting):
A prospectus advertising the bonds in question had been sent out by the defendants and had been seen by plaintiff. A letter was thereafter written by the plaintiff making some inquiry of the defendants as to the bonds and a telephone conversation was had between the parties. After the sending out of this prospectus and this telephone conversation the letter was written by defendants, which is made the basis of this recovery. This letter commences with the phrase ‘ ‘ referring to our conversation over the telephone,” and among other things the defendants therein say, “We * * * will agree to repurchase them [the bonds] at the selling price, if they do not fulfill all requirements. ” The trial court has held as matter of law that this letter constituted a guaranty of payment and refused to allow the defendants to show what the telephone conversation was to which reference was made in the letter in which the promise was contained. This, in my judgment, was clearly erroneous. In the first place an agreement to repurchase if the bonds “ do not fulfill all requirements ” is an unusual way to guarantee payment. It is an unusual way to agree to repurchase the bonds if default be made. The more natural interpretation would be that the bonds should be repurchased if conditions as represented did not exist. At least in view of the prospectus and telephone conversation the phrase “if they, [the bonds] do not fulfill all requirements ” is susceptible of different interpretations, and what interpretation should properly be put thereupon can only be determined either by the court or jury after *433full knowledge of the circumstances under which the phrase was used, including at least the telephone conversation to which the letter itself referred. I, therefore, vote for reversal and a new trial.
Judgment affirmed, with costs.